DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment  
	Receipt is acknowledged of the preliminary amendment filed on 7/30/2020.  The amendment has been placed of record in the file.
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 7/30/2020 has been considered.
Allowable Subject Matter
Claims 1-19 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a Raman spectroscopy system comprising: a pump filter module optically coupled between the at least one radiation source and the pump outlets of the optical switch; a return filter module optically coupled between the detector and the return inlets of the optical switch; and a plurality of probes, each probe optically connected to at least one of the plurality of pump outlets of the optical switch by at least one excitation fiber and optically coupled to one of the return inlets of the optical switch by at least one emission fiber, in combination with the rest of the limitations of the claim.
	Claims 2-19 are allowed by the virtue of dependency on the allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Handerek (US 2017/0205253 A1) teaches Raman spectroscopy system comprising: an optical switch (22, Fig.1) comprising: a first side having a pump inlet and a return outlet, and a second side having a plurality of pump outlets and a plurality of return inlets (10a-10d); at least one radiation source (30, Fig.1) optically coupled to the pump inlet of the optical switch; a detector (36, Fig.1) optically coupled to the return outlet of the optical switch. However, Handerek does not teach the pump filter module optically coupled between the at least one radiation source and the pump outlets of the optical switch; a return filter module optically coupled between the detector and the return inlets of the optical switch; and a plurality of probes, each probe optically connected to at least one of the plurality of pump outlets of the optical switch by at least one excitation fiber and optically coupled to one of the return inlets of the optical switch by at least one emission fiber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullahi Nur whose telephone number is 571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury, can be reached on 571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  


 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886